Case: 20-1760     Document: 55           Page: 1       Filed: 06/11/2021




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

         YANBIN YU, ZHONGXUAN ZHANG,
               Plaintiffs-Appellants

                                   v.

                       APPLE INC.,
                     Defendant-Appellee
                   ______________________

                         2020-1760
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-06181-JD,
 Judge James Donato.

            -------------------------------------------------

         YANBIN YU, ZHONGXUAN ZHANG,
               Plaintiffs-Appellants

                                   v.

  SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
       ELECTRONICS AMERICA, INC.,
             Defendants-Appellees
            ______________________

                         2020-1803
                   ______________________
Case: 20-1760      Document: 55     Page: 2   Filed: 06/11/2021




 2                                            YU   v. APPLE INC.



    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-06339-JD,
 Judge James Donato.
                 ______________________

                    Decided: June 11, 2021
                    ______________________

     ROBERT G. LITTS, Dan Johnson Law Group, LLP,
 Burlingame, CA, argued for plaintiffs-appellants. Also rep-
 resented by DANIEL JOHNSON, JR.

     HEIDI LYN KEEFE, Cooley LLP, Palo Alto, CA, argued
 for all defendants-appellees. Defendant-appellee Apple
 Inc. also represented by DEEPA KANNAPPAN, LOWELL D.
 MEAD, PRIYA B. VISWANATH; PHILLIP EDWARD MORTON,
 Washington, DC.

     DOUGLAS HALLWARD-DRIEMEIER, Ropes & Gray LLP,
 Washington, DC, for defendants-appellees Samsung Elec-
 tronics Co., Ltd., Samsung Electronics America, Inc. Also
 represented by JAMES RICHARD BATCHELDER, DAVID S.
 CHUN, East Palo Alto, CA; STEVEN PEPE, New York, NY;
 SCOTT S. TAYLOR, Boston, MA.
                   ______________________

     Before NEWMAN, PROST *, and TARANTO, Circuit Judges.
       Opinion for the court filed by Circuit Judge PROST.
      Dissenting opinion filed by Circuit Judge NEWMAN.
 PROST, Circuit Judge.
    Yanbin Yu and Zhongxuan Zhang (collectively, “Yu”)
 sued Apple and Samsung (collectively, “Defendants”),


       *Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
Case: 20-1760         Document: 55   Page: 3     Filed: 06/11/2021




 YU   v. APPLE INC.                                              3



 alleging that Defendants infringed claims 1, 2, and 4 of
 U.S. Patent No. 6,611,289 (“the ’289 patent”). The district
 court granted Defendants’ motion to dismiss on the basis
 that the asserted claims were invalid under 35 U.S.C.
 § 101. Yu appeals. Because the district court did not err,
 we affirm.
                           BACKGROUND
     The ’289 patent is titled “Digital Cameras Using Mul-
 tiple Sensors with Multiple Lenses.” Claim 1 is repre-
 sentative 1 and recites:
      1. An improved digital camera comprising:
      a first and a second image sensor closely positioned
      with respect to a common plane, said second image
      sensor sensitive to a full region of visible color spec-
      trum;
      two lenses, each being mounted in front of one of
      said two image sensors;
      said first image sensor producing a first image and
      said second image sensor producing a second im-
      age;
      an analog-to-digital converting circuitry coupled to
      said first and said second image sensor and digitiz-
      ing said first and said second intensity images to
      produce correspondingly a first digital image and a
      second digital image;



      1   The district court treated claim 1 as representative
 for purposes of its eligibility analysis. Neither party dis-
 putes that treatment on appeal, and Yu does not separately
 argue the eligibility of dependent claims 2 or 4. We there-
 fore treat claim 1 as representative for purposes of our eli-
 gibility analysis. See Elec. Power Grp., LLC v. Alstom S.A.,
 830 F.3d 1350, 1352 (Fed. Cir. 2016).
Case: 20-1760    Document: 55      Page: 4    Filed: 06/11/2021




 4                                            YU   v. APPLE INC.



     an image memory, coupled to said analog-to-digital
     converting circuitry, for storing said first digital
     image and said second digital image; and
     a digital image processor, coupled to said image
     memory and receiving said first digital image and
     said second digital image, producing a resultant
     digital image from said first digital image en-
     hanced with said second digital image.
      Defendants filed a Rule 12(b)(6) motion to dismiss,
 which the district court granted with prejudice after con-
 cluding that each asserted claim was patent ineligible un-
 der § 101. The district court held that the asserted claims
 were directed to “the abstract idea of taking two pictures
 and using those pictures to enhance each other in some
 way.” Yu v. Apple Inc., Nos. 18-cv-6181, 18-cv-6339,
 2020 WL 1429773, at *3 (N.D. Cal. Mar. 24, 2020) (“Dis-
 trict Court Opinion”). The court explained that “photogra-
 phers ha[ve] been using multiple pictures to enhance each
 other for over a century.” Id. at *4. The district court fur-
 ther concluded that the asserted claims lack an inventive
 concept, noting “the complete absence of any facts showing
 that the[] [claimed] elements were not well-known, routine,
 and conventional.” Id. at *6.
     The district court entered judgment. Yu timely ap-
 pealed. We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We review a district court’s grant of a Rule 12(b)(6) mo-
 tion under the law of the regional circuit. Simio, LLC v.
 FlexSim Software Prods., Inc., 983 F.3d 1353, 1358
 (Fed. Cir. 2020). Under Ninth Circuit law, we review such
 dismissals de novo, construing all allegations of material
 fact in the light most favorable to the nonmoving party.
 Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017). And
 we review de novo a district court’s determination of patent
Case: 20-1760         Document: 55   Page: 5   Filed: 06/11/2021




 YU   v. APPLE INC.                                          5



 ineligibility under § 101. Visual Memory LLC v. NVIDIA
 Corp., 867 F.3d 1253, 1257 (Fed. Cir. 2017).
     In analyzing whether claims are patent eligible under
 § 101, we employ the two-step Mayo/Alice framework. Al-
 ice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014); Mayo
 Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,
 70–73 (2012). First, we determine whether a patent claim
 is directed to an unpatentable law of nature, natural phe-
 nomenon, or abstract idea. Alice, 573 U.S. at 217. If so, we
 then determine whether the claim nonetheless includes an
 “inventive concept” sufficient to “‘transform the nature of
 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo, 566 U.S. at 72, 78).
                                 I
     We begin our analysis with step one. We agree with
 the district court that claim 1 is directed to the abstract
 idea of taking two pictures (which may be at different ex-
 posures) and using one picture to enhance the other in
 some way. See District Court Opinion, 2020 WL 1429773,
 at *3, *6.
      “We have approached the Step 1 directed to inquiry by
 asking what the patent asserts to be the focus of the
 claimed advance over the prior art. In conducting that in-
 quiry, we must focus on the language of the [a]sserted
 [c]laims themselves, considered in light of the specifica-
 tion.” TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1292
 (Fed. Cir. 2020) (cleaned up). Given the claim language
 and the specification, we conclude that claim 1 is “directed
 to a result or effect that itself is the abstract idea and
 merely invoke[s] generic processes and machinery” rather
 than “a specific means or method that improves the rele-
 vant technology.” Smart Sys. Innovations, LLC v. Chi.
 Transit Authority, 873 F.3d 1364, 1371 (Fed. Cir. 2017).
     At the outset, we note that claim 1 results in “produc-
 ing a resultant digital image from said first digital image
Case: 20-1760     Document: 55      Page: 6    Filed: 06/11/2021




 6                                             YU   v. APPLE INC.



 enhanced with said second digital image.” Yu does not dis-
 pute that, as the district court observed, the idea and prac-
 tice of using multiple pictures to enhance each other has
 been known by photographers for over a century. See Dis-
 trict Court Opinion, 2020 WL 1429773, at *4. Rather, Yu
 contends that claim 1 is directed to a patent-eligible appli-
 cation of this idea as opposed to just the idea itself.
      The claim’s remaining limitations undercut Yu’s con-
 tention. Only conventional camera components are recited
 to effectuate the resulting “enhanced” image—two image
 sensors, two lenses, an analog-to-digital converting cir-
 cuitry, an image memory, and a digital image processor.
 Indeed, it is undisputed that these components were well-
 known and conventional. See, e.g., Reply Br. 12 (“It is true
 that the individual digital camera components recited in
 the claims are themselves generic and conventional.” (em-
 phasis omitted)). And, as claimed, these conventional com-
 ponents perform only their basic functions (e.g., “said first
 image sensor producing a first image,” “said second image
 sensor producing a second image,” “an analog-to-digital
 converting circuitry [for] digitizing . . . images,” “an image
 memory . . . for storing said first digital image and said sec-
 ond digital image”) and are set forth at a high degree of
 generality. This is consistent with the specification’s iden-
 tification of the “great need for a generic solution that
 makes digital cameras capable of producing high resolution
 images without [high] cost.” ’289 patent col. 2 ll. 3–6 (em-
 phasis added). What is claimed is simply a generic envi-
 ronment in which to carry out the abstract idea. See In re
 TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 611 (Fed Cir.
 2016) (“[T]he recited physical components merely provide
 a generic environment in which to carry out the abstract
 idea of classifying and storing digital images in an orga-
 nized manner.”).
Case: 20-1760         Document: 55   Page: 7    Filed: 06/11/2021




 YU   v. APPLE INC.                                            7



      Yu’s contrary arguments are unpersuasive. 2 For exam-
 ple, Yu argues that the asserted claims “are directed to a
 patent-eligible improvement in digital camera functional-
 ity” by “providing a specific solution” to problems such as
 “low resolution caused by low pixel counts” and “inability
 to show vivid colors caused by limited pixel depth.” Appel-
 lant’s Br. 36–38; see also id. at 56. But claim 1’s solution
 to those problems is the abstract idea itself—to take one
 image and “enhance” it with another. See ’289 patent
 col. 10 ll. 54–58 (“[A] digital image processor . . . produc[es]
 a resultant digital image from said first digital image en-
 hanced with said second digital image.”).
      Yu further points to portions of the specification to sup-
 port the contention that the asserted advance in the claims
 is the particular configuration of lenses and image sensors.
 But “[e]ven a specification full of technical details about a
 physical invention may nonetheless conclude with claims
 that claim nothing more than the broad law or abstract
 idea underlying the claims.” ChargePoint, Inc. v. Sema-
 Connect, Inc., 920 F.3d 759, 769 (Fed. Cir. 2019). Such is
 the case here.
      Each time the specification of the ’289 patent suggests
 that a particular configuration is the asserted advance over
 the prior art, it does so in a four-lens, four-image-sensor
 configuration in which three of the sensors are color-spe-
 cific while the fourth is a black-and-white sensor. See
 ’289 patent col. 9 ll. 23–27 (“One of the key features of the


      2   We note that Yu’s claimed invention is couched as
 an improved machine (an “improved digital camera”). But
 whether a device is “a tangible system (in § 101 terms, a
 ‘machine’)” is not dispositive. See Alice, 573 U.S. at 224; In
 re TLI Commc’ns, 823 F.3d at 611 (“[N]ot every claim that
 recites concrete, tangible components escapes the reach of
 the abstract-idea inquiry.”). As discussed herein, the focus
 of claim 1 is the abstract idea.
Case: 20-1760      Document: 55       Page: 8     Filed: 06/11/2021




 8                                                YU   v. APPLE INC.



 present multiple sensors is to use the intensity image from
 B/W sensor 308 to expand the dynamic ranges of images
 from sensors 302, 304 and 306 so as to increase overall dy-
 namic range of the resultant color images.”); see also id.
 at col. 10 ll. 17–25 (“What sets the present invention fun-
 damentally apart from existing technologies is the use of
 the black-and-white intensity image from the image sensor
 with a full transparent filter or no filter at all. The B/W
 image sensor can capture full information including details
 that may be missed by those color image sensors.”). Indeed,
 the portion of the specification describing the “many obvi-
 ous benefits and advantages” of the “unique configuration”
 hinges on that particular four-lens, four-image-sensor con-
 figuration in which three of the sensors are color-specific
 while the fourth is a black-and-white sensor. Id. at col. 2
 ll. 52–57 (“Second each of the image sensors is only respon-
 sible for one color; thereby the expensive process of coating
 a mosaic of selectively transmissive filters superimposed in
 pixel-based registration on one image sensor is eliminated
 and subsequently no micro-lenses process is needed.”). Yet
 representative claim 1 requires only a two-lens, two-image-
 sensor configuration in which none of the image sensors
 must be color. 3 In these circumstances, the mismatch be-
 tween the specification statements that Yu points to and
 the breadth of claim 1 underscores that the focus of the
 claimed advance is the abstract idea and not the particular
 configuration discussed in the specification that allegedly
 departs from the prior art.




     3   In the ’289 patent, a sensor “sensitive to a full re-
 gion of visible color spectrum” is a black-and-white sensor.
 ’289 patent claim 1; see id. at col. 2 ll. 39–49, col. 5 ll. 28–39,
 col. 10 ll. 17–23; Oral Arg. at 2:54–3:20, 19:05–46,
 No. 20-1760,      http://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=20-1760_03032021.mp3.
Case: 20-1760         Document: 55    Page: 9    Filed: 06/11/2021




 YU   v. APPLE INC.                                              9



     Accordingly, at step one, we agree with the district
 court that claim 1 of the ’289 patent is directed to an ab-
 stract idea.
                                II
      Turning to step two, we conclude that claim 1 does not
 include an inventive concept sufficient to transform the
 claimed abstract idea into a patent-eligible invention. Be-
 cause claim 1 is recited at a high level of generality and
 merely invokes well-understood, routine, conventional
 components to apply the abstract idea identified above, see,
 e.g., ’289 patent claim 1; id. at col. 2 ll. 3–5; J.A. 117–20,
 claim 1 fails at step two, see, e.g., Alice, 573 U.S. at 225–26;
 Mayo, 566 U.S. at 73; see also, e.g., In re TLI Commc’ns,
 823 F.3d at 615 (concluding patent claims ineligible at step
 two in part because “the recited physical components be-
 have exactly as expected according to their ordinary use”).
     Yu’s contrary arguments again fail. For example, Yu
 argues that “[t]he unconventional nature of the digital
 camera architecture is demonstrated by the prosecution
 history of the ’289 Patent” because the asserted claims
 “were allowed . . . over multiple prior art references.” Ap-
 pellant’s Br. 56. But even if claim 1 recites novel subject
 matter, that fact is insufficient by itself to confer eligibility.
 See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163
 (Fed. Cir. 2018); Two-Way Media Ltd. v. Comcast Cable
 Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017) (“El-
 igibility and novelty are separate inquiries.”).
     Yu further argues that the claimed “hardware configu-
 ration is vital to performing the claimed image enhance-
 ment” and that, “[t]herefore, the claimed combination of
 limitations . . . is unconventional.” Appellant’s Br. 59. But
 the conclusion does not follow from the premise. Conven-
 tional computer equipment can be “vital” to an advance
 that is still abstract, but not suffice to avoid ineligibility at
 Alice step two. See, e.g., SAP, 898 F.3d at 1168–70 (ineli-
 gibility holding where abstract, mathematical data
Case: 20-1760    Document: 55      Page: 10   Filed: 06/11/2021




 10                                           YU   v. APPLE INC.



 manipulation had to be implemented on computers, but
 only conventional computer equipment was required).
 Here, the claimed hardware configuration itself is not an
 advance and does not itself produce the asserted advance
 of enhancement of one image by another, which, as ex-
 plained, is an abstract idea. The claimed configuration
 does not add sufficient substance to the underlying ab-
 stract idea of enhancement—the generic hardware limita-
 tions of claim 1 merely serve as “a conduit for the abstract
 idea.” In re TLI Commc’ns, 823 F.3d at 612. In other
 words, “[t]he main problem that [Yu] cannot overcome is
 that the claim—as opposed to something purportedly de-
 scribed in the specification—is missing an inventive con-
 cept.” Two-Way Media, 874 F.3d at 1338.
    In sum, we see no inventive concept in claim 1 that
 would confer patent eligibility at step two.
                             III
     Yu also argues that the district court erred at the
 pleadings stage in making certain adverse findings of fact
 and failing to accept certain allegations in the complaint.
 According to Yu, the district court (1) should not have con-
 sidered the undisputed fact that the practice of using mul-
 tiple pictures to enhance each other was well-known for
 over a century; (2) should not have ruled on the “highly
 complex” technology at issue without first hearing expert
 testimony; and (3) improperly disregarded Yu’s allegations
 of patent eligibility.
      Yu’s arguments are misplaced. First, the district
 court’s recognition at the pleadings stage in the context of
 § 101 of the century-old practice of using multiple pictures
 to enhance each other concerns a pertinent “fundamen-
 tal . . . concept[] and technological development[] [and
 thus] is well supported by our precedents.” Affinity Labs of
 Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1270
 (Fed. Cir. 2016). Second, patent eligibility can be deter-
 mined at the Rule 12(b)(6) stage without the aid of expert
Case: 20-1760         Document: 55   Page: 11   Filed: 06/11/2021




 YU   v. APPLE INC.                                         11



 testimony. See, e.g., Genetic Techs. Ltd. v. Merial L.L.C.,
 818 F.3d 1369, 1373–74 (Fed. Cir. 2016). It was not error
 for the district court to do so here. Last, “[i]n ruling on a
 12(b)(6) motion, a court need not accept as true allegations
 that contradict matters properly subject to judicial notice
 or by exhibit, such as the claims and the patent specifica-
 tion.” Secured Mail Sols. LLC v. Universal Wilde, Inc.,
 873 F.3d 905, 913 (Fed. Cir. 2017) (cleaned up). Here, the
 district court considered the intrinsic record and concluded
 that the claims were directed to patent-ineligible subject
 matter, despite Yu’s allegations to the contrary. This is not
 error.
                            CONCLUSION
     We have considered Yu’s remaining arguments and
 find them unpersuasive. In view of the foregoing, the judg-
 ment of the United States District Court for the Northern
 District of California is affirmed.
                            AFFIRMED
Case: 20-1760    Document: 55           Page: 12        Filed: 06/11/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

          YANBIN YU, ZHONGXUAN ZHANG,
                Plaintiffs-Appellants

                                   v.

                       APPLE INC.,
                     Defendant-Appellee
                   ______________________

                         2020-1760
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-06181-JD,
 Judge James Donato.

            -------------------------------------------------

          YANBIN YU, ZHONGXUAN ZHANG,
                Plaintiffs-Appellants

                                   v.

   SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
        ELECTRONICS AMERICA, INC.,
              Defendants-Appellees
             ______________________

                         2020-1803
                   ______________________
Case: 20-1760     Document: 55      Page: 13     Filed: 06/11/2021




 2                                              YU   v. APPLE INC.



    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-06339-JD,
 Judge James Donato.
                 ______________________

 NEWMAN, Circuit Judge, dissenting.
     The invention described and claimed in U.S. Patent No.
 6,611,289 (“the ’289 patent”) is a digital camera having two
 lenses mounted in front of separate image sensors, with an-
 alog to digital conversion circuitry, a memory that stores
 the images, and a digital processor that enhances the im-
 ages. This camera is a mechanical and electronic device of
 defined structure and mechanism; it is not an “abstract
 idea.” Observation of the claims makes clear that they are
 for a specific digital camera:
     1. An improved digital camera comprising:
     a first and second image sensor closely positioned
     with respect to a common plane, said second image
     sensor sensitive to a full region of visible color spec-
     trum;
     two lenses, each being mounted in front of one of
     said two image sensors;
     said first image sensor producing a first image and
     said second image sensor producing a second im-
     age;
     an analog-to-digital converting circuitry coupled to
     said first and said second image sensor and digitiz-
     ing said first and said second intensity images to
     produce correspondingly a first digital image and a
     second digital image;
     an image memory, coupled to said analog-to-digital
     converting circuitry, for storing said first digital
     image and said second digital image; and
Case: 20-1760         Document: 55   Page: 14   Filed: 06/11/2021




 YU   v. APPLE INC.                                          3



      a digital image processor, coupled to said image
      memory and receiving said first digital image and
      said second digital image, producing a resultant
      digital image from said first digital image en-
      hanced with said second digital image.
      2. The improved digital camera as recited in claim
      1, wherein said first image sensor sensitive to said
      full region of visible color spectrum.
      4. The improved digital camera as recited in claim
      1, wherein said analog-to-digital converting cir-
      cuitry comprises two individual analog-to-digital
      converters, each integrated with one of said first
      and second image sensors so that said first and sec-
      ond digital images are digitized independently and
      in parallel to increase signal throughput rate.
 The ’289 patent specification states that the digital camera
 described therein achieves superior image definition. A
 statement of purpose or advantage does not convert a de-
 vice into an abstract idea. From the court’s further en-
 largement of Section 101 to deny access to patenting, and
 further obfuscation of the statute, I respectfully dissent.
                            DISCUSSION
     The majority states that this digital camera is ineligi-
 ble for consideration for patenting because “claim 1 is di-
 rected to the abstract idea of taking two pictures (which
 may be at different exposures) and using one picture to en-
 hance the other in some way.” Maj. Op. at 5. I repeat:
 claim 1 is for a digital camera having a designated struc-
 ture and mechanism that perform specified functions;
 claim 1 is not for the general idea of enhancing camera im-
 ages. The camera of the ’289 patent may or may not ulti-
 mately satisfy all the substantive requirements of
 patentability, for this is an active field of technology. How-
 ever, that does not convert a mechanical/electronic device
 into an abstract idea.
Case: 20-1760    Document: 55     Page: 15    Filed: 06/11/2021




 4                                            YU   v. APPLE INC.



     Section 101 states the general classes of pa-
     tentable subject matter
      The purpose of Section 101 is to define the subject mat-
 ter of patents as distinguished from the subject matter of
 copyright—for both arise from the same clause of the Con-
 stitution. Section 101’s words first appeared in the Patent
 Act of 1793, where the Act defined the subject matter of
 patents as “any new and useful art, machine, manufacture
 or composition of matter, or any new and useful improve-
 ment on any art, machine, manufacture or composition of
 matter.” Patent Act of 1793, ch. 11, § 1; 1 Stat. 318 (1793).
 Thomas Jefferson’s words remain in today’s statute; see 35
 U.S.C. § 101 (defining patentable subject matter as “any
 new and useful process, machine, manufacture, or compo-
 sition of matter, or any new and useful improvement
 thereof.”).
     The issues here debated have long been settled. The
 Court in Diamond v. Diehr, 450 U.S. 175 (1981), discussed
 the codification of Section 101 in Title 35, and summarized:
     The Senate Report stated: “Section 101 sets forth
     the subject matter that can be patented, ‘subject to
     the conditions and requirements of this title.’ The
     conditions under which a patent may be obtained
     follow, and Section 102 covers the conditions relat-
     ing to novelty.”
 Id. at 190 (emphasis in Diehr) (quoting S. Rep. No. 82-1979,
 at 5 (1952), reprinted in 1952 U.S.C.C.A.N. 2399). In con-
 travention of this explicit distinction between Section 101
 and Section 102, the majority now holds that the ’289 cam-
 era is an abstract idea because the camera’s components
 were well-known and conventional and perform only their
 basic functions. That is not the realm of Section 101 eligi-
 bility. The Supreme Court disposed of this position in
 Diehr:
Case: 20-1760         Document: 55   Page: 16    Filed: 06/11/2021




 YU   v. APPLE INC.                                             5



      It has been urged that novelty is an appropriate
      consideration under § 101. Presumably, this argu-
      ment results from the language in § 101 referring
      to any “new and useful” process, machine, etc. Sec-
      tion 101, however, is a general statement of the
      type of subject matter that is eligible for patent pro-
      tection “subject to the conditions and requirements
      of this title.” Specific conditions for patentability
      follow and § 102 covers in detail the conditions re-
      lating to novelty.      The question therefore of
      whether a particular invention is novel is “wholly
      apart from whether the invention falls into a cate-
      gory of statutory subject matter.”
 Diehr, 450 U.S. at 189–90 (quoting In re Bergy, 596 F.2d
 952, 961 (C.C.P.A. 1979), vacated as moot, Diamond v.
 Chakrabarty, 444 U.S. 1028 (1980)). I stress this history,
 for the principle that the majority today invokes was long
 ago discarded. A device that uses known components does
 not thereby become an abstract idea, and is not on that
 ground ineligible for access to patenting.
     The “abstract idea” concept with respect to patent-eli-
 gibility is founded in the distinction between general prin-
 ciple and specific application. An oft-cited illustration is
 O’Reilly v. Morse, 56 U.S. 62 (1853), where the Court re-
 jected Samuel Morse’s claim 8 to the scientific principle he
 called “galvanic current,” or electromagnetism, as used for
 printing at a distance. The Court explained:
      The eighth [claim] is too broad and covers too much
      ground. It is this. ‘I do not propose to limit myself
      to the specific machinery or parts of machinery de-
      scribed in the foregoing specification and claims;
      the essence of my invention being the use of the
      motive power of the electric or galvanic current,
      which I call electro-magnetism, however devel-
      oped, for making or printing intelligible characters,
      signs or letters at any distances, being a new
Case: 20-1760    Document: 55      Page: 17    Filed: 06/11/2021




 6                                             YU   v. APPLE INC.



     application of that power, of which I claim to be the
     first inventor or discoverer.’
 Id. However, the Court sustained Morse’s claims to the
 structure and details of the invention that he named the
 telegraph.
     Over the ensuing decades, this reasoning has solidified
 the foundations of eligibility, drawing on the fundamental
 distinction between breadth of general scientific principle,
 and its embodiment in practical application. This distinc-
 tion between a general concept and its specific application
 is implemented in the Patent Act. Determination of pa-
 tentability of a new device is not a matter of eligibility un-
 der Section 101, but of compliance with all the statutory
 provisions.
     Patent-eligible subject matter must meet the substan-
 tive standards of patentability in order to receive a patent,
 but Section 101 ineligibility does not arise simply because
 a device embodies minor and predictable differences from
 the prior art, as the majority holds. Maj. Op. at 5–6. “The
 question . . . of whether a particular invention is novel is
 wholly apart from whether the invention falls into a cate-
 gory of statutory subject matter.” Diehr, 450 U.S. at 190
 (internal quotation marks and citation omitted).
     As technology advanced, the Supreme Court was cog-
 nizant of the importance of technology to the nation’s econ-
 omy and well-being, and resolved significant new issues.
 For example, as the field of biotechnology evolved, the
 Court reiterated that Section 101 embraces any new or
 useful “manufacture” or “composition of matter,” and re-
 minded us that “Congress intended statutory subject mat-
 ter to ‘include anything under the sun that is made by
 man.’” Diamond v. Chakrabarty, 447 U.S. 303, 309 (1980)
 (quoting S. Rep. No. 82-1979, at 5 (1952), reprinted in 1952
 U.S.C.C.A.N. 2399; and H.R. Rep. No. 82-1923, at 6 (1952)).
Case: 20-1760         Document: 55   Page: 18   Filed: 06/11/2021




 YU   v. APPLE INC.                                            7



     And as litigation burgeoned in computer-implemented
 technologies, in Alice Corp. Pty. Ltd. v. CLS Bank Interna-
 tional, 573 U.S. 208 (2014), the Court sought to provide
 guidance by proposing a two-step analytical process to dis-
 tinguish abstract idea from specific embodiment. The Alice
 two-step analysis does not produce the majority's now-ef-
 fected enlargement of Section 101.
     In the current state of Section 101 jurisprudence, in-
 consistency and unpredictability of adjudication have de-
 stabilized technologic development in important fields of
 commerce. Although today’s Section 101 uncertainties
 have arisen primarily in the biological and computer-im-
 plemented technologies, all fields are affected. The case
 before us enlarges this instability in all fields, for the court
 holds that the question of whether the components of a new
 device are well-known and conventional affects Section 101
 eligibility, without reaching the patentability criteria of
 novelty and nonobviousness.
     The digital camera described and claimed in the ’289
 patent is a mechanical/electronic device that easily fits the
 standard subject matter eligibility criteria. Neither the
 panel majority nor the district court decided patentability
 under Section 102 or Section 103, having eliminated the
 claims under Section 101. The ’289 claims warrant review
 under the substantive criteria of patentability—a review
 that they have never received.
     The fresh uncertainties engendered by the majority’s
 revision of Section 101 are contrary to the statute and the
 weight of precedent, and contrary to the public’s interest in
 a stable and effective patent incentive.
      I respectfully dissent.